Citation Nr: 9926864	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-10 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from May 1962 to 
November 1962. 

The issue of entitlement to service connection for a back 
disorder was previously denied by the Department of Veterans 
Affairs (VA) rating decision of April 1963.  The veteran did 
not appeal that determination within one year of the notice 
thereof and that decision became final.  Subsequently, by a 
determination in May 1993, the RO again denied the veteran's 
claim for service connection for a back disorder.  A notice 
of disagreement to that determination was received in May 
1993, and a statement of the case was issued in October 1993; 
however, no substantive appeal was received from the veteran.  
Therefore, that determination also became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).  

This current matter came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a determination of 
October 1995, by the New York, New York Regional Office (RO), 
which denied the veteran's claim for service connection for a 
back disorder.  The notice of disagreement with this 
determination was received in November 1995.  The statement 
of the case was issued in March 1997.  The substantive appeal 
was received in March 1997.  The veteran and his wife 
appeared and offered testimony at a hearing before a hearing 
officer at the RO in November 1997.  A transcript of the 
hearing is of record.  A private treatment report was 
received at the hearing.  A supplemental statement of the 
case was issued in January 1998.  The veteran testified at 
another hearing before a hearing officer at the RO in April 
1998.  A transcript of that hearing is of record.  A 
supplemental statement of the case was issued in June 1998.  

On March 16, 1999, the veteran appeared and offered testimony 
at a hearing before the undersigned member of the Board, 
sitting at New York, New York.  A transcript of the hearing 
is of record. 


REMAND

Preliminary review of the evidentiary record reveals that the 
veteran initially filed a claim of entitlement to service 
connection for a back disorder in November 1962.  That claim 
was denied by the RO in a rating decision issued in April 
1963.  The veteran did not file a notice of disagreement with 
the denial of his claim of entitlement to service connection 
for a back disorder; as a result, the April 1963 rating 
decision has become final.  

In its October 1995 determination, the RO again considered a 
claim from the veteran seeking entitlement to service 
connection for a back disorder.  A notice of disagreement 
with that determination was received in November 1995.  
Although the statement of the case, issued in March 1997, 
phrased the issue as whether new and material evidence had 
been submitted to reopen a claim for service connection for a 
back disorder, the Board notes that neither the statement of 
the case nor the January and June 1998 supplemental 
statements of the case contained any citation or explanation 
of the laws and regulations pertaining to reopening 
previously denied claims.  The RO failed to provide the 
veteran and his representative with the relevant laws and 
regulations pertaining to reopening a claim or submitting new 
and material evidence.  Consequently, the statement of the 
case and subsequent supplemental statements of the case are 
inadequate.  

The veteran has not had the opportunity to submit arguments 
concerning whether or not new and material evidence has been 
submitted to reopen his claim of entitlement to service 
connection for a back disorder.  Since the Board has a legal 
duty to consider the issue of new and material evidence, this 
opportunity should be afforded the veteran before his claim 
is adjudicated by the Board.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  

In addition, with regard to cases involving the question of 
whether new and material evidence has been submitted to 
reopen a claim, the VA has formerly relied on the test set 
forth in the decision of the United States Court of Appeals 
of Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) in Colvin v. 
Derwinski.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
This test required that, in order to reopen a previously 
denied claim, "there must be a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  
Colvin at 174.  

38 C.F.R. § 3.156(a) requires that, to reopen a claim, 
evidence submitted must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1998).  In Hodge v. West, the 
U.S. Court of Appeals for the Federal Circuit stated that the 
test created by the Court in Colvin was more restrictive than 
required by 38 C.F.R. § 3.156(a).  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In Colvin, the Court was stated to 
have "impermissibly replaced the agency's judgment with its 
own" and "imposed on veterans a requirement inconsistent with 
the general character of the underlying statutory scheme for 
awarding veterans' benefits."  Colvin was therefore 
specifically overruled by the Court of Appeals in Hodge.  

The Court has stated that when the Board addresses in a 
decision a question not addressed by the RO, the Board must 
considered whether or not the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument.  If not, it must be considered if the veteran has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  In addition, if the Board determines the veteran 
has been prejudiced by a deficiency in the statement of the 
case, the Board should remand the case to the RO pursuant to 
38 C.F.R. § 19.9, specifying the action to be taken. Bernard 
at 394.  Specifically, 38 C.F.R. § 19.29 (1998) requires that 
a statement of the case must be complete enough to allow the 
appellant to present written and/or oral argument before the 
Board, and it must contain, in pertinent part, a summary of 
the applicable laws and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination.  As the requirements of 38 C.F.R. 
§ 19.29 have not been satisfied by the RO, a remand is 
required in order to ensure due process to the veteran.  

In view of the above-cited decisions of the Court and 
applicable legal criteria, the Board concludes that 
additional development of the record is required prior to 
appellate consideration of the veteran's claim.  Accordingly, 
this case is hereby REMANDED to the RO for the following 
action: 

The RO should then determine whether or 
not new and material evidence to reopen 
the veteran's claim of entitlement to 
service connection for a back disorder 
has been submitted.  In making this 
determination, the RO should follow the 
provisions of 38 C.F.R. § 3.156(a), not 
the more restrictive requirements set 
forth by the Court in Colvin.  If it is 
determined that new and material evidence 
has been presented, then the RO should 
also consider whether the claim, as 
reopened, is well-grounded.  Elkins v. 
West, 12 Vet. App 209 (1999).  If it is 
reopened and well-grounded, the RO should 
consider the claim de novo.  If any 
action taken is adverse to the veteran, 
both he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












